Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of ePlus inc. on Form 10-Q for the three months and six months ended September 30, 2012, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned hereby certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that to the undersigned's best knowledge and belief: a) the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and b) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations ofePlus inc. Date: November 7, 2012 /s/ PHILLIP G. NORTON Phillip G. Norton Chief Executive Officer (Principal Executive Officer) /s/ ELAINE D. MARION Elaine D. Marion Chief Financial Officer (Principal Financial Officer) A signed original of this written statement required by Section 906 has been provided to ePlus and will be retained by us and furnished to the Securities and Exchange Commission or its staff upon request.
